Title: To James Madison from James Monroe, 7 September 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Sepr 7. 1814
        
        It is necessary that I should distinctly understand my own situation to give to it the greatest effect.
        In the absence of the secry of war, on your arrival here, and of genl winder, the duties of both devolv’d on me. It was your desire that I should

act in both places, and the desire of the officers & citizens concurr’d. The duties of the military commander, were undertaken not on the principle that I might exercise them as secry. at war, but common consent, founded on & growing out of the actual emergency.
        In discharge of those duties I have acted on those principles, and I think that affairs are in such a train as to promise a happy result, not only here, but, at Baltimore & elsewhere, provided I have adequate support.
        Since my return I understand that Genl winder has acted in my absence, as commander of the district, in detailing a guard to you, and perhaps in other things. This of course tends to deprive me of all military command. You may recollect that before he came here, I offerd to you to resign the momentary power which I had assumd, to him, and repeated the same to him after his arrival, which you forbade & he declind. Unless I am strongly supported I had better decline at once. There can be no interfering command or authority, and I am far from wishing to embarrass others. I prefer to aid them as a volunteer, tho I am not unwilling, to take any ground, with the responsibility attached to it, which you may think proper & support me in. Your friend
        
          Jas Monroe
        
      